Citation Nr: 1813621	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for memory loss, including as due to service-connected disorders.

2.  Entitlement to a total disability rating for individual unemployability based upon service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1967 to June 1971.  
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an addendum VA opinion is necessary prior to adjudication of these claims.  

The Veteran has contended that he has memory loss as a result of his service-connected disorders, specifically residuals of a cerebrovascular accident and posttraumatic stress disorder (PTSD).  

The Veteran was afforded a VA PTSD examination in July 2013.  The examiner listed "mild memory loss" as a symptom of his diagnoses but then opined as follows:

In regard to an opinion on the effect of the veteran's PTSD and/or substance abuse on his memory loss: the veteran does appear to have some memory impairment, however it does not appear to be related to his PTSD symptoms. His concentration is adversely affected, but the type of memory problems he is reporting are not typical of PTSD symptom expression. The veteran has a long history of alcohol abuse. The veteran described his use as very significant in use and duration. If there was not a potential moderating factor (the veterans' stroke) then some of his memory loss could be attributed to chronic use of EtOH. However, with the memory loss coming after his stroke, it cannot be determined to be related to his alcohol abuse alone, and would be pure speculation. The veteran denied any problems with memory prior to his stroke.

The Board finds that additional evidence is necessary prior to adjudicating the claim.  The opinion from the PTSD examiner is contradictory as he lists mild memory loss as a symptom of his PTSD but simultaneously opined that it did not appear to be related to his PTSD.  Therefore, clarification is necessary.

The Veteran was also provided with a neuropsychological evaluation in August 2013.  The examiner noted that the Veteran's claims file was unavailable for review.  The examiner stated that he administered a number of standardized neuropsych instruments; however, he "obtained an atypical profile of scores and were deemed invalid and not interpretable." As the examiner did not review the Veteran's claims file, nor did he provide the results of the examination or an explanation as to why the Veteran's profile was invalid, the Board finds that an addendum examination is necessary.  

As the Veteran's claim for a TDIU is inextricably intertwined with his claim for service connection, the Veteran's claim for TDIU is remanded pending adjudication of the service connection claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to his claims for service connection.  Document all unsuccessful attempts to obtain such records.  

2. Return the claims file to the July 2013 VA examiner.  If that examiner is unavailable, a suitable replacement must be provided.  The claims file must be made available to the examiner and reviewed prior to completion of the examination report. If an examination is needed, schedule the Veteran for an appropriate VA examination. 

The examiner must state whether the Veteran has memory loss.  

If memory loss is noted, the examiner must opine as to whether it is as least as likely as not a symptom of his PTSD.  If the examiner is unable to provide an opinion without resort to speculation, the examiner must explain the basis of his conclusion.  

A comprehensive medical rationale is requested in response to all opinions and findings entered. 

3. Return the claims file to the August 2013 neuropsychiatric examiner.  If that examiner is unavailable, a suitable replacement must be provided.  The claims file must be made available to the examiner and reviewed prior to completion of the examination report. If an examination is needed, schedule the Veteran for an appropriate VA examination. 

The examiner must administer any and all applicable testing to determine if the Veteran has memory loss as a result of his cerebrovascular accident.  The results of all testing must be provided. If the test results are inconclusive or invalid, the examiner must provide an explanation as to why the results are invalid and state whether repeated testing would be warranted.  

If the testing is valid, the examiner must opine whether the Veteran has memory loss as a result of the cerebrovascular accident. 

A complete rationale must be provided for all opinions expressed. If the examiner is unable to provide a requested opinion without resort to speculations, he or she should indicate why such a response would be speculative.

4. Then readjudicate the appeal. If the claims remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

